While I concur with the result reached by the majority, I must opine separately. While I am in agreement (and certainly sympathetic) with some of appellants' arguments as stated, the entire issue raised here in my mind can be resolved on the basis of the actual reading of C.C. 361.25, where it states:
"The original declaration (or any subsequent amendment thereof) may be increased or decreased on or before any subsequent quarterly payment day * * *."
It further goes on to state:
"[P]rovided, however, that in case an amended declaration has been filed, the unpaid balance shown due thereon shall be paid in equal installments on or before the remaining payment dates."
In my opinion, appellants could have absolutely avoided the problem here had they merely filed an amended return for the second and third quarters, indicating no additional income over that earned for the first quarter, then filed a final amended return for the fourth quarter showing their income for the year, they would have had no additional liability. By their failure to avail themselves of the legislative process created for the situation as exists with lawyers, realtors, etc., who have income on a sporadic basis, they cannot complain, where their failure to amend the returns was the reason for the imposition of the city's penalties. *Page 661